EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Leslie on 5/11/2021.

Election/Restrictions
Claim 36 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 47-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 47 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
 
Claim 45, 46, 48 and 49 have been cancelled.

In claim 40, at line 1, the term “pests” has been deleted and replaced with  --lice--.

In claim 42, at line 2, the term  “further” has been deleted.
In claim 44, at line 1, the term “pests” has been deleted and replaced with  --lice--.

Claims 36 and 47 have been rewritten as:

--------------
36.	A composition for controlling lice, the composition comprising:
0.16 wt.% to 1.23 wt.% geraniol;
0.30 wt.% to 2.25 wt.% isopropyl alcohol; and
1.05 wt.% to 2.25 wt.% benzyl alcohol, wherein the wt.% is based on the total weight of the composition.

47. A method for controlling lice comprising: applying an effective amount of the composition of claim 36 to a desired host, area, or object, wherein at least 1% of lice exposed to the composition die.

-----------------


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the combination of geraniol, benzyl alcohol and isopropyl alcohol and the instantly claimed amounts of the individual ingredients are not anticipated nor rendered obvious by the prior art. Further, there is an unexpected result of combining benzyl alcohol and the instantly claimed ingredients in the claimed amounts to provide an effective lice repellent composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 36, 40, 42, 44 and 47 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699